DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-3, 10 and 12-15 are amended. Claims 16-18 are cancelled. Claims 1-8 and 10-15 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered. 

Response to Arguments
With regards to applicant’s arguments, filed on 2/16/2022, have been fully considered but they are not persuasive. The applicant asserts that the combination of Wirth and Van Phan does not teach or suggest: “transmitting, to the second UE, information informing a RAT whose entity has performed the duplication among the first RAT and the second RAT”, and “wherein the first RAT is informed by the information to the second UE so that both of the signalling message for the first RAT and the duplicated signalling message for the second RAT are transferred to the entity of the first RAT in the second UE”. Examiner respectfully disagrees.
The combination of Wirth and Van Phan, specifically Wirth  teaches a carrier at a high frequency band and a carrier at a lower frequency band. The high frequency band carrier may operate in accordance with a first radio access technology, such as 5G/NR, and the carrier at the lower frequency band operates in accordance with LTE. [Multiple legs in a Multi-RAT system. Therefore, data is sent on another radio access technology or on multiple radio access technologies] (See Wirth; Par. [162] and Fig. 3)

Wirth, further teaches, as illustrated in Fig. 30 A-B, packet redundancy/duplication. Wirth shows implementing the packet redundancy/duplication transmissions directly between two UEs using a direct communication on a sidelink. Transmission between the two UEs is controlled by a base station scheduler. The UEs are linked via a plurality of transmission links (different frequencies) to allow for the transmission of the different versions of the data packet on the different carriers to different RATs. The base station may provide for the SPS configuration decision based on sensing measurements that it previously received from the UE. Once the UE has been configured by the base station and once data is available in the UE, the UE may use the pre-assigned resources for implementing the inventive packet redundancy/duplication approach on the different carriers [Therefore, Configuration information transmitted from the base station specifies each carrier assigned for transmitting each version of the packet (Original and duplicated) on each leg of the multi-RATs]. (See Wirth; Par. [264]-[266] and Fig. 30 A-B)

110). The network provides multi-RAT multi-connectivity for the UE 120, where the UE maintains multiple active connections with at least one controlling RAT and one other RAT. Each connection may be referred to as a leg. Therefore, a packet a packet duplicates can be sent between PDCP peer entities in UE and the controlling RAT over multiple legs. (See Van Phan; Par. [33]-[34] and Fig. 1) Van Phan teaches that the node 110 may be configured with capability information or receive the capability information from the UE 120 and/or the other RAT 202. The capability information may be received e.g. during a control connection establishment procedure between the controlling first RAT and the other RAT. This capability information may have a dynamic nature, which may vary packet-per-packet. Having these capability information, the node 110 may determine which leg(s) of multi-RAT connection it duplicates a given packet and which transmission level, possibly out of a predefined set of transmission levels, to be expected from lower layers of at least the leg of the controlling RAT 200 [Therefore, Van Phan teaches exchanging information as to which leg of multi-RAT connection a given packet is duplicated for] (See Van Phan; Par. [48], [61])

Finally, Van Phan teaches, as illustrated in Fig. 8. the PDCP entity 110 of the first RAT 200 setups a new user plane connection with the LTE 200 and the WLAN 202. The connection setup may include the WLAN 202 providing status reporting, such as semi-static capability information. The PDCP entity further decides to use packet duplication. The transmitted capability information, as well as the transmission setup includes information about the leg that performs the duplication and the transmission configuration. Based on this capability 201 of the first RAT 200. (See Van Phan; Par. [70]-[73])

Therefore, and for the reasons set above, the combination of Wirth and Van Phan teaches the claimed invention.  The rejection of claims 1-8 and 10-15 is sustained.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-5, 7-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth et al. (US. Pub. No. 2020/0059821 A1) in view of Van Phan et al. (US. Pub. No. 2020/0107386 A1).
See Par. [2] and Fig. 2 of Wirth for a reference to User Equipment (UE)), the method comprising:
receiving, from a network, a configuration to duplicate signalling messages for a transmission on sidelink carriers of different radio access technologies (RATs) (See Par. [41], [162] – [163], [262] of Wirth for a reference to receiving an RRC signal from the serving base station, comprising the configuration parameters for packet redundancy/duplication. The RRC may configure the frequency band, the RAT specific parameters, the transition mode and the link adaption parameters. Transmissions between two UEs using a direct communication on a sidelink), wherein the different RATs comprise a first RAT and a second RAT (See Par. [102], [109] and Fig. 6a-c of Wirth for a reference to different radio access technologies may comprise LTE [First RAT] and 5G/NR [Second RAT]);
performing, by an entity of the first RAT in the first UE a duplication of, signalling message for the first RAT to obtain a duplicated signalling message for the second RAT based on the configuration (See Par. [162]-[163], [251]-[252] and Fig. 3 of Wirth for a reference to UE1 performing packet duplication by implementing a split bearer to be used to send the original packet and the duplicated packet via two links; each link being served by a different RAT [See Fig. 25A; LTE bearer 160 & 5G/NR bearer 162]),
transmitting, to the second UE, the signalling message for the first RAT on a sidelink carrier of the first RAT, and the duplicated signalling message for the second RAT on a sidelink carrier of the second RAT (See Par. [162], [264]-[266] and Fig. 30A-30B of Wirth for a reference to a high frequency band carrier operates according to a first RAT (5G/NR) and a low frequency band carrier operates according to a second RAT (LTE). Duplicated packets are transmitted between UE1 and UE2, using a direct side-link on different carriers corresponding to different RATs),
wherein the first RAT is informed by the information to the second UE so that both of the signalling message for the first RAT and the duplicated signalling message for the second RAT are transferred to the entity of the first RAT in the second UE (See Par. [162]-[164], [264]-[266] and Fig. 30A-30B of Wirth for a reference to Multiple legs in a Multi-RAT system. Therefore, data is sent on another radio access technology or on multiple radio access technologies. Configuration information transmitted from the base station specifies each carrier assigned for transmitting each version of the packet (Original and duplicated) on each leg of the multi-RATs).
wherein the entity is an upper entity with respect to a media access control (MAC) entity  (See Par. [97], [237] of Wirth for a reference to the MAC layer entity controls the packet redundancy/duplication distributes it over the plurality of links).
Wirth does not explicitly disclose transmitting, to the second UE, information informing a RAT whose entity has performed the duplication among the first RAT and the second RAT.
However, Van Phan discloses transmitting, to the second UE, information informing a RAT whose entity has performed the duplication among the first RAT and the second RAT (See Par. [48], [70]-[73] of Van Phan for a reference to the node 110 may be configured with capability information or receive the capability information from the UE 120 and/or the other RAT 202. The transmitted capability information, as well as the transmission setup includes information about the leg that performs the duplication and the transmission configuration).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van Phan and Wirth. The motivation of combination would be improving the system’s performance, by meeting the latency-reliability requirements when duplicating and transmitting packets to different RATs. (Van Phan; Par. [23]-[24])

Regarding claim 2, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the duplication is performed based on a single sidelink carrier being available for the first RAT and at least one sidelink carrier on the second RAT being available for the duplication (See Par. [162], [262] of Wirth for a reference to a single high frequency band carrier operates according to a first RAT (5G/NR) and a one low frequency band carrier operates according to a second RAT (LTE). Transmissions between two UEs using a direct communication on a sidelink).

Regarding claim 3, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the method further comprising receiving, from the second wireless device via sidelink, feedback information for at least one of the signalling message for the first RAT or the duplicated signalling message for the second RAT (See Par. [227], [268] of Wirth for a reference to that for each copy of the transmitted duplicated packet on the direct side-link between UE1 & UE2, a HARQ feedback response is sent in the inverse direction [From UE2 to UE1]); and 
performing a re-transmission of at least one of the signalling message for the first RAT or the duplicated signalling message for the second RAT on the carrier of the first RAT, to the second UE (See Par. [245]-[247], [264] of Wirth for a reference to that in response to the HARQ response, a re-transmission of the duplicated packet is performed using the direct side-link between UE1 & UE2).

Regarding claim 4, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the information comprises sidelink control information (SCI) (See Par. [98]-[99] of Wirth for a reference to the control information included in the RRC message, transmitted to the UE, includes side-link information, wherein side-link is used to transmit duplicated packet between UE1 & UE2).

Regarding claim 5, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the duplicated signalling message for the second RAT is included in a MAC protocol data unit (PDU) (See Par. [236] of Wirth for a reference to the MAC layer receives single RLC packet data units (PDUs) from the logical channel for which a packet redundancy/duplication is indicated. The packet redundancy/duplication is performed by the MAC layer which duplicates the received PDU), and wherein the information is included in See Par. [134], [238] of Wirth for a reference to the configuration information of the packet redundancy/duplication is included in a MAC PDU header).

Regarding claim 7, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the first RAT is a new radio (NR), and the second RAT is a long-term evolution (LTE) (See Par. [102], [109] and Fig. 6a-c of Wirth for a reference to different radio access technologies may comprise LTE [First RAT] and 5G/NR [Second RAT]).

Regarding claim 8, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the entity of the first RAT and the entity of the second RAT comprise a packet data convergence protocol (PDCP) entity (See Par. [48], [50] and Fig. 24A of Wirth for a reference to the redundancy/duplication of the packet is performed in the PDCP layer of the MAC entity of the UE).

Regarding claim 10, the combination of Wirth and Van Phan, specifically Wirth discloses receiving, from the second UE to which the signalling message for the first RAT and the duplicated signalling message for the second RAT are transmitted, a first response message for at least one of the signalling message for the first RAT or the duplicated signalling message for the second RAT on the sidelink carrier of the first RAT (See Par. [227], [268] of Wirth for a reference to that for each copy of the transmitted duplicated packet on the direct side-link between UE1 & UE2, a HARQ feedback response is sent in the inverse direction [From UE2 to UE1]), and a second response message duplicated from the first response message on the sidelink carrier of the second RAT (See Par. [45]-[46] of Wirth for a reference to the HARQ feedback (response) may be retransmitted on all available carriers, corresponding to LTE (second) RAT, of the second UE to the first UE).

Regarding claim 11, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the signalling message for the first RAT and the duplicated signalling message for the second RAT comprise a PC5 request message (See Par. [127], [264]-[266] of Wirth for a reference to UE1 communicates with UE2 using a direct communication link, referred to as a side-link or PC5 interface. Duplicated packets are transmitted between UE1 and UE2, using a direct side-link on different carriers corresponding to different RATs), and wherein the first response message and the second response message comprise a PC5 response message (See Par. [127], [227], [268] of Wirth for a reference to UE1 communicates with UE2 using a direct communication link, referred to as a side-link or PC5 interface. Each copy of the transmitted duplicated packet on the direct side-link between UE1 & UE2, a HARQ feedback response is sent in the inverse direction [From UE2 to UE1]).

Regarding claim 12, the combination of Wirth and Van Phan, specifically Wirth discloses after receiving the first response message and the second response message, performing a sidelink transmission to the second UE on the sidelink carrier of the first RAT (See Par. [245]-[247], [264] of Wirth for a reference to that in response to the HARQ response, a re-transmission of the duplicated packet is performed using the direct side-link between UE1 & UE2).

Regarding claim 13, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the first UE is in communication with at least one of a user equipment, a network, or autonomous vehicles other than the UE (See Par. [9] and Fig. 2 of Wirth for a reference to the UE [First Wireless device] is communicating with MeNB and SeNB).

Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a user equipment (UE) in a wireless communication system (See Fig. 31 of Wirth for a reference to User Equipment (UE)) comprising: a transceiver (See Fig. 31; I/F 310); a memory (See Fig. 31; main memory 306);  and at least one processor (See Fig. 31; Processor 302) operatively coupled to the transceiver and the memory.

Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a processor for a user equipment (UE) in a wireless communication system (See Fig. 31; Processor 302).



6 is rejected under 35 U.S.C. 103 as being unpatentable over Wirth et al. in view of Van Phan et al. and further in view of Hong et al.  (US. Pub. No. 2019/0386779 A1).
Regarding claim 6, the combination of Wirth and Van Phan does not explicitly disclose wherein the information is included in a logical channel identity (LCID) field of the header of the MAC PDU, or a version field of the header of the MAC PDU.
However, Hong discloses wherein the information is included in a logical channel identity (LCID) field of the header of the MAC PDU, or a version field of the header of the MAC PDU (See Par. [142]-[143] of Hong for a reference to the LCID field in the MAC PDU header may be used for logical channel information, which identifies the logical channels used for transmitting the duplicated message).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hong, Van Phan and Wirth. The motivation of combination would be improving the system’s performance, by increasing reliability of control plane message transmission and/or user plane data transmission, when duplicating the transmission of RRC signaling messages. (Hong; Par. [239])




Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. (US. Pub. No. 2020/0178331 A1) discloses an apparatus, systems, and methods for a wireless device to perform duplication and failure handling procedures.
Yu et al. (US. Publication no. 2019/0254100 A1) discloses a method of secondary cell group (SCG) failure handling. 
Belleschi (US 2020/0367093 A1) discloses a method for handling communication of the wireless device in a wireless communication network.

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/R.K.F/Examiner, Art Unit 2413   
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413